                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CARLY BUNTIN,                                      CASE NO. 18-cv-06969-YGR
                                   7                   Plaintiff,
                                                                                            ORDER DENYING AS MOOT DEFENDANTS’
                                   8             vs.                                        MOTION TO DISMISS AND STRIKE
                                                                                            PLAINTIFF’S COMPLAINT
                                   9     ULTA, INC., A DELAWARE CORPORATION,
                                         ET AL.,                                            Re: Dkt. No. 9
                                  10
                                                       Defendants.
                                  11

                                  12          On November 23, 2018, defendants Ulta, Inc., Ulta Salon, Cosmetics, & Fragrance, Inc.,
Northern District of California
 United States District Court




                                  13   and Ulta Beauty Cosmetics, LLC filed a motion to dismiss and strike plaintiff’s complaint

                                  14   pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(f). (Dkt. No. 9.) On December 7,

                                  15   2018, plaintiff filed an amended complaint. (Dkt. No. 13.) In light of the filing of plaintiff’s

                                  16   amended complaint, defendants’ motion is DENIED AS MOOT. Accordingly, the hearing set for

                                  17   January 8, 2019 is VACATED.

                                  18          This Order terminates Docket Number 9.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: December 10, 2018
                                                                                                YVONNE GONZALEZ ROGERS
                                  22                                                       UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
